FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54296 Axim International Inc. (Exact name of registrant as specified in its charter) Nevada 27-4092986 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification Number) 6623 Las Vegas Boulevard, Suite 255, Las Vegas, NV, 89119 (Address of principal executive offices) (702) 750-8242 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “ large accelerated filer,” “accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 33,000,000shares of common stock, par value $.0001 per share, outstanding as of August 9, 2012. 2 AXIM INTERNATIONAL INC. - INDEX - PART I – FINANCIAL INFORMATION: Page Item 1. Financial Statements: Balance Sheets as of June 30, 2012 (unaudited) and December 31, 2011 (audited) 5 Statements of Operation (Unaudited) for the Three and Six Month Periods Ended June 30, 2012 and 2011 6 Statements of Cash Flows (Unaudited) for the Six Month Periods Ended June 30, 2012 and 2011 7 Notes to Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 12 PART II – OTHER INFORMATION : Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Removed and Reserved 12 Item 5. Other Information 12 Item 6. Exhibits 13 Signatures 14 3 PART I – FINANCIAL INFORMATION AXIM INTERNATIONAL INC. FINANCIAL STATEMENTS JUNE 30, 2012 4 AXIM INTERNATIONAL INC. BALANCE SHEETS June 30, 2012 December 31, 2011 (Unaudited) (Audited) ASSETS Current Assets Cash $ 1,607 $ 23,138 License fee receivable 10,000 - Total Current Assets 11,607 23,138 Other Asset Intangible asset – License 50,000 50,000 Less: accumulated amortization (3,332) (832) Total Other Asset 46,668 49,168 TOTAL ASSETS $58,275 $ 72,306 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $16,810 $5,500 License fee payable - 50,000 Royalty fees payable 1,400 500 Total current liabilities 18,210 56,000 Non-Current Liabilities Due to shareholder 30,610 6,100 Total liabilities 48,820 62,100 SHAREHOLDERS' EQUITY Preferred stock, $0.0001 par value, 5,000,000 shares authorized; 1,000,000 issued and outstanding 100 100 Common stock, $0.0001 par value, 195,000,000 shares authorized; 33,000,000 issued and outstanding 3,300 3,300 Capital in excess of par value 11,700 11,700 Deficit accumulated (5,645) (4,894) Total shareholders' equity 9,455 10,206 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 58,275 $ 72,306 The accompanying notes are an integral part of these financial statements. -F1- 5 AXIM INTERNATIONAL INC. STATEMENTS OF INCOME FOR THE THREE AND SIX MONTH PERIODS ENDED JUNE 30, 2 (Unaudited) Six Month Periods Ended June 30, Three Month Periods Ended June 30, Revenues $30,000 $- $ 15,000 $ - General and administrative expenses 30,751 - 15,241 - Net loss $(751) $ - $(241) $ - Loss per common share – basic and diluted $- $- $ - $ - Weighted average number of common shares outstanding 33,000,000 20,000,000 33,000,000 20,000,000 The accompanying notes are an integral part of these financial statements. -F2- 6 AXIM INTERNATIONAL INC. STATEMENT OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $(751) $- Adjustments to reconcile net loss to net cash consumed by operating activities: Charges not requiring the outlay of cash: Amortization of intangible asset 2,500 - Changes in assets and liabilities: Increase in license fee receivable (10,000) - Increase in accounts payable and accrued expenses 11,310 - Increase in royalty fees payable 900 - Net cash provided by operating activities 3,959 - CASH FLOWS FROM INVESTING ACTIVITES Acquisition of license (50,000) - Net cash consumed by investing activities (50,000) - CASH FLOWS FROM FINANCING ACTIVITIES Advance from stockholder 24,510 - Net cash provided by financing activities 24,510 - Net decrease in cash (21,531) - Cash, at beginning of period 23,138 - Cash, at end of period $ 1,607 $- The accompanying notes are an integral part of these financial statements. -F3- 7 AXIM INTERNATIONAL INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2012 (unaudited) NOTE 1:BASIS OF PRESENTATION: The unaudited interim financial statements of Axim International, Inc. as of June 30, 2012, and for the three and six month periods ended June 30, 2012 and 2011, have been prepared in accordance with United States generally accepted accounting principles. In the opinion of management, such information contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results of such periods. The results of operations of the six month period ended June 30, 2012 are not necessarily indicative of the results to be expected for the full year ending December 31, 2012. Certain information and disclosures normally included in the notes to financial statements have been condensed or abbreviated as permitted by the rules and regulations of the Securities and Exchange Commission, although the Company believes the disclosure is adequate to make the information not misleading. The accompanying unaudited financial statements should be read in conjunction with the financial information of the fiscal year ended December 31, 2011. NOTE 2:RELATED PARTY TRANSACTIONS During the six month period ended June 30, 2012, the Company President advanced $24,510 to fund working capital needs. This brings the total to $30,610 advanced by the Company president since inception. That advance bears interest at 6% per annum and is due on demand. The Company President has waived the interest for the period ended June 30, 2012. NOTE 3. GOING CONCERN The Company’s financial statements have been presented assuming that the Company will continue as a going concern.As shown in the financial statements, the Company has negative working capital of $6,063 , has an accumulated deficit of $5,645, and presently does not have the resources to accomplish its objectives during the next twelve months. These conditions raise substantial doubt about the ability of the Company to continue as a going concern. The financial statements do not include any adjustments related to the recoverability of assets and classification of liabilities that might be necessary should the Company be unable to continue in operation. NOTE 4. SUBSEQUENT EVENTS On July 20, 2012 the Company Board of Directors approved convertible loan agreements with four individual lenders to borrow the principal amount of $280,000 with interest at 10% and the principal due in thirty six months after the loan date. The loans may be converted into Company common stock at $.05 per share and must be converted within twenty four months of the loan date and before six months prior to the maturity date. This borrowing approval is for a future need for funds pursuant to a joint venture agreement. It does not guarantee that the loans will be made or that funds will be available at that time. One of the individual lenders is a related party. -F4- 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward Looking Statement Notice Certain statements made in this Quarterly Report on Form 10-Q are “forward-looking statements” (within the meaning of the Private Securities Litigation Reform Act of 1995) regarding the plans and objectives of management for future operations. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of Axim International, Inc. (“we”, “us”, “our” or the “Company”) to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. The Company's plans and objectives are based, in part, on assumptions involving the continued expansion of business.
